internal_revenue_service national_office technical_advice_memorandum index numbers control number appeais office tam-119982-97 kile sf bg ee - 7am sef taxpayer's name taxpayer's id number taxpayer's address tax years ended date of conference legend taxpayer entity x corp a corp b corp c corp d corpe u tam-119982-97 financial advisor law firm _accounting firm c o a i a t y i _ z i b sec_5 o l o f o l tam-119982-97 w l i c i i issue t i l w a whether the expenditures incurred by the taxpayer in connection with the acquisition of corp c quality as start-up_expenditures under sec_195 of the internal_revenue_code conclusion the expenditures incurred by the taxpayer in the course of a general or preliminary investigation in order to determine whether to acquire corp c qualify as start-up_expenditures under sec_195 however once the taxpayer made its decision to acquire corp c expenditures incurred in that attempt do not qualify as start-up_expenditures because they must be capitalized under sec_263 as acquisition costs the determination of when a taxpayer has gone beyond a general search or preliminary investigation and made its decisions as to whether to enter a transaction and which transaction to enter requires a facts and circumstances analysis the facts and circumstances of this case indicate that the taxpayer had completed its preliminary investigation and made ‘its decision to acquire corp c when the decision was made to prepare and submit the letter of intent facts during a the corp a board_of directors decided to explore the sale of its percent owned subsidiary corp c corp b owned the remaining g percent of corp c during financial advisor was retained for the purpose of effectuating the sale during dg financial advisor approached a number of potential buyers of corp c who were not in the same business or industry as corp c one of the potential buyers was entity x after conducting a preliminary due diligence investigation of corp c entity x submitted a letter of intent dated f containing an offer of dollar_figuree for corp c as outlined in the letter of intent the transaction would occur via a cash purchase by entity x of ail of the outstanding_stock of corp a and corp b onf the corp a board_of directors and tam-119982-97 corp b's sole shareholder approved the offer the letter of intent specifically stated that a binding commitment with respect to the proposed transaction will result only from a definitive purchase agreement subject_to the conditions xpressed therein for a transaction of this kind including the negotiation and execution of an acquisition agreement verification of information and completion of our accounting and legal due diligence investigation further the terms of the letter of intent prohibited corp a and corp b from discussing or negotiating any transaction involving the merger consolidation sale of substantial assets sale of capital stock or similar transactions with any entity other than entity x and its affiliates until vy thus on f negotiations with all other potential buyers were terminated following acceptance of the offer entity x continued investigatory activities by using its own personne and the services of law firm and accounting firm on h corp a and corp b approved a final acquisition agreement for the sale of corp c the partnership_agreement between entity x as general_partner and its limited partners required creation of an acquisition company corp d in order to accomplish the acquisition on i corp d through its wholly-owned subsidiary corp e corporations formed by affiliates of entity x entered into an agreement of purchase and sale to acquire all of the outstanding_stock of corp a and corp b for dollar_figureu including cash after completion of the sale corp c on behalf of corp d received and paid invoices from entity x law firm and accounting firm for investigatory services rendered prior to the sale on corp d's consolidated_income_tax_return for the tax_year ended which included corp a corp b corp c and coppe a timely election was made under sec_195 to amortize start-up_expenditures over period of not less than beginning n through was dollar_figureo subsequently corp d changed its name to the taxpayer the amount amortized for taxpayer's tax_year ended p was dollar_figureq the dollar_figurem of claimed start-up_expenditures consists of the following investigatory costs paid_by corp c on behalf of corp d hereinafter the taxpayer entity x received dollar_figurer for its preliminary due diligence investigation of corp c entity x's investigation involved reviewing an offering memorandum on corp c prepared by financial advisor corp c's financial statements and its budgets researching the ee for purposes of this technical_advice_memorandum the dollar amounts of the taxpayer's investigatory costs are not in dispute tam-119982-97 industry and competitors analyzing corp c's products and margins designing and directing market surveys interviewing distributors and corp c's management and coordinating due diligence activities with legal accounting and other advisors law firm received dollar_figures for its review of corp c's internal corporate documents including minutes and stockhoider ledgers lease agreements union contracts royalty agreements personnel files and employment agreements federal and state tax returns key man insurance policies etc accounting firm received dollar_figuret for an extensive review upon examination of the taxpayer's consolidated retums including the sec_195 election statement for the acquisition of corp c the district_director concluded that all of the expenditures incurred by the taxpayer in connection with its acquisition of corp c j the amounts paid to entity x law firm and accounting firm are capital expenditures under sec_263 the appeals_office agrees with the district director's conclusion law and analysis sec_195 provides that except as otherwise provided therein no deduction is allowed for start-up_expenditures under sec_195 start-up_expenditures may at the sec_195 defines start-up_expenditure in relevant part the term means any amount_paid or incurred in connection with investigating the creation or would be allowabie as a deduction for the taxable_year in which paid_or_incurred within the meaning of sec_195 c b start-up_expenditures however do not include any amounts that may be deducted under sec_163 sec_164 or sec_174 generally under sec_162 a deduction is allowed for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business courts have generally construed this provision as containing five conditions that an expenditure must meet to qualify for deduction the expenditure must be an expense an ordinary xpense a necessary expense paid or tam-119982-97 incurred during the taxable_year and made to carry on a trade_or_business see 403_us_345 taxpayer's investigatory costs must satisfy the requirements in both sec_195 ai and c b the appeals_office has not questioned whether the taxpayer's costs satisfy the requirements in sec_195 ma i however the appeals_office has questioned whether the taxpayer's costs at issue satisfy sec_195 which requires that the costs must be of type that would be deductible if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the acquired_business allowable as a deduction test accordingly the issue in this case is to what extent the taxpayer's xpenditures qualify as investigatory costs that satisfy the allowable as a deduction test of sec_195 b connection with the acquisition of a trade_or_business prior to the time a final_decision le a legally binding decision to cquire or enter that business is made are start-up costs amortizable under sec_195 the taxpayer's position is premised on its theory that the allowable as a deduction test of sec_195 b provides a hypothetical framework under which the deductibility of xpenditures is determined by assuming the taxpayer's basic position is that all investigatory costs incurred in affiliated_group which includes the taxpayer incurring the investigatory expenses and a consolidated_income_tax_return is filed for that group h_r rep no 96th cong 2d sess house report s rep no 96th cong 2d sess senate report tam-119982-97 7s you begin with a hypothetica framework created by sec_195 investigatory costs should be viewed costs incurred in connection with the operation of an existing business within that hypothetical framework investigatory costs would be deductible in the year incurred this leads to the conclusion that they must be amortized under _ see a of the deficit_reduction_act_of_1984 c b vol tam-119982-97 the taxpayer believes that sec_195 b does provide a limitation but that ion only applies to certain costs such as costs incurred to acquire assets used in instead the taxpayer argues that investigatory costs include all costs incurred in deciding whether and which business to enter or acquire a decision the taxpayer argues cannot be made until the agreement of purchase and sale is entered into under present law ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business or engaging ina profit-seeking activity tam-119982-97 actual operation generally the term startup costs refers to expenses which would be deductible currently if they were incurred after the commencement of the particular business operation to which they relate house report at pages senate report at pages under sec_162 we believe the language in sec_196 b addresses this concern by providing the assumption that the expenses described in sec_195 a i were paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in sec_195 a i incurred in connection with the operation of a trade_or_business is ordinary or must be capitalized depends on the context in which the expenditure is incurred for example dollar_figuree commissioner vy idaho power 418_us_4 in support of its conclusion that depreciation on equipment used in the construction of a capital_asset must be capitalized the court noted that wages paid in constructing or acquiring a capital_asset reform act ein act of see joint_committee on taxation staff general explanation of the tax of 98th cong 2d sess tam-119982-97 operation of a business that might normally be deductible may nonetheless be capital in nature depending on the context in which the expenditure is incurred nothing in the statutory language or the legislative_history indicates congress intended to disregard the context in which the expenses were actually paid_or_incurred instead the unambiguous statutory language along with the legislative_history of sec_195 makes it clear that congress intended that expenditures eligible for amortization meet two separate requirements in general expenditures eligible for amortization must satisfy two requirements first the expenditures must be paid_or_incurred in connection with creating or investigating the creation or acquisition of a trade_or_business entered into by the taxpayer second the expenditure involved must be one which would be allowable as a deduction for the taxable_year in which it is paid_or_incurred if it were paid_or_incurred in connection with the expansion of an existing trade_or_business in the same field as that entered into by the taxpayer under this provision eligible expenses consist of investigatory costs incurred in reviewing a prospective business prior to reaching a final_decision to acquire or enter that business house report at page senate report at page emphasis added thus sec_195 must be applied in this case by considering the investigatory costs as having been incurred not only in the operation of corp c's existing business but also in the context of an acquisition if an expenditure is not deductible because it would be a capital_expenditure if incurred in the operation of an existing trade_or_business the expenditure does not qualify for amortization under sec_195 that is sec_195 does not override sec_263 see sec_161 sec_261 duecaster v commissioner tcmemo_1990_518 in response to the taxpayer's argument that education costs were incurred in connection with creating a new trade_or_business and would have been deductible if they had been paid in connection with the operation of an existing trade_or_business a g as continuing legal education the tax_court concluded that nothing in the statute or the legislative_history suggests that sec_195 was intended to create a deduction by way of amortization in respect of an item which would not in any event have been deductible under prior law’ if incurred in an existing trade_or_business fmr corp v commissioner t c no date sec_195 did not create a new class of deductible expenditures_for existing businesses i n order to qualify under sec_195 an expenditure must be one that would have been allowable as a deduction by an existing trade_or_business when it was paid_or_incurred tam-119982-97 the taxpayer relies heavily on the reference to a final_decision in the legislative_history arguing that it manifests congressional intent that sec_195 amortization would be available for all investigatory costs incurred in investigating a potential acquisition up to the time at which the acquisition is evidenced by a binding commitment a final_decision in that sense however would require that both the taxpayer and the seller be bound to the acquisition transaction nothing in the statute or legislative_history suggests that the tax treatment of a prospective purchaser's investigatory costs is dependent upon the seller's commitment to the transaction the legislative_history provides the following guidance regarding which costs are eligible for amortization under sec_195 start-up sxpenditures eligible for amortization do not include any amount with respect to which a deduction would not be allowed to an existing trade_or_business for the taxable_year in which the expenditure was paid_or_incurred expenditures does not apply to amounts paid_or_incurred as part of the in addition the amortization election for start-up tam-119982-97 acquisition_cost of a trade_or_business whether an amount is consideration paid to acquire a business depends upon the facts and circumstances of the situation house report at pages senate report at pages costs under sec_162 and sec_165 the service's position regarding the deductibility of costs incurred to investigate the potential acquisition of a new trade_or_business is articulated in revrul_77_254 1977_2_cb_63 that ruling provides guidance on when a transaction is entered into for profit ie when a taxpayer has entered into a capital_transaction in that ruling the taxpayer placed advertisements in several newspapers businesses that were for sale the taxpayer commissioned audits to evaluate the potential of several of these businesses eventually the taxpayer decided to purchase specific business and incurred expenses in an attempt to purchase the business the example in the ruling is that the individual retained a law firm to draft the documents necessary for the purchase the taxpayer ultimately abandoned all attempts to acquire the business and reported a sec_165 loss revrul_77_254 provides that expenses_incurred in the course of a general search for or preliminary investigation of a business or investment include those expenses related to the decisions whether to enter a transaction and which transaction to enter once the taxpayer has focused on the acquisition of a specific business or _ e r r n tam-119982-97 ses that are related to an attempt investment investment are capital in nature thus the ruling concluded that the expenses for advertisements travel to search for a new business and the cost of audits that were designed to help the individual decide whether to attempt an acquisition were investigatory expenses that were not deductible under sec_165 however the expenses of retaining a law firm to draft the purchase documents and any other expenses_incurred in the attempt to complete the urchase of the business were capital in nature and thus were deductible under sec_165 emphasis added to acquire such business or under sec_263 costs of acquiring property having a useful_life substantially beyond the taxable_year must be capitalized thus costs incurred in a capital_transaction an acquisition of a capital_asset must be capitalized under sec_263 some general examples of capital expenditures are provided in sec_1_263_a_-2 of the regulations and include costs of acquisition of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year under this general regulatory provision courts have long held that legal brokerage accounting and similar costs incurred in the acquisition or disposition of such property are capital expenditures 397_us_572 citing 323_f2d_913 8th cir 284_f2d_430 sth cir for example in 397_us_572 the taxpayer was required to capitalize attorney accountant and appraiser fees incurred in connection with appraisal proceedings as part of the cost of the stock acquired since ancillary expenses_incurred in acquiring or disposing of an asset are as much part of the cost of that asset as is the price paid for it the supreme court concluded wlhen property is acquired by purchase nothing is more clearly a part of the process of acquisition than the establishment of a purchase_price id pincite see also corp 397_us_580 costs of appraisal proceeding must be capitalized since the capitalization requirement extends beyond the price payable to the seller to include any cost incurred in connection with the purchase such as appraisals or costs of meeting any conditions of sale 16_fsupp_110 d dei affd 92_f2d_74 3d cir it is too clear for argument that accounting fees to review financial statements and to value acquired properties pursuant to a reorganization agreement are capital expenditures revrul_73_580 1973_2_cb_86 portion of compensation paid_by a corporation to its employees attributable to services performed in connection with corporate mergers and acquisitions must be capitalized however such amounts paid with respect to abandoned plans for merger or acquisitions are deductible as losses in the year of abandonment states v hilton hotels united loan in 688_f2d_1376 11th cir the taxpayer incurred expenses for office supplies filing fees travel and accounting services in connection with its examination ommissioner t c memo affd in part v corp tam-119982-97 process however is not relevant in determining the character of the expenditure and t he link between the expenditures in issue and the stock acquisition is not negated by the absence of a contractual obligation to obtain the stock when the expenditures reviewing a prospective business prior to reaching a final_decision to acquire or to enter that business but did not indicate that final means legally binding as to both the potential purchaser and seller the determination of whether a taxpayer's expenditures are incurred in the course of general search or preliminary investigation or in an attempt to acquire a specific business will depend on all the facts and circumstances tam-119982-97 investigatory costs incurred prior to the time the agreement of purchase and sale was entered into meet the requirements of sec_195 b oo purchaser accordingly wwe believe that the letter of intent manifests the taxpayer's decision to attempt to acquire corp c tam-119982-97 taxpayer before the taxpayer decided to prepare and submit the letter of intent qualify as start-up_expenditures under sec_195 to the extent those expenditures were incurred in order to determine whether to acquire corp c caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
